Dismissed and Memorandum Opinion filed January 25, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00031-CR
____________
 
ERIC A. SANCHEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the Court 228th District
Court
Harris County, Texas
Trial Court Cause No. 1232594
 

 
MEMORANDUM
OPINION
Appellant entered a guilty plea to burglary of a habitation
with intent to commit theft.  In accordance with the terms of a plea bargain
agreement with the State, the trial court sentenced appellant on November 5,
2010, to confinement for twenty-five years in the Institutional Division of the
Texas Department of Criminal Justice.  No motion for new trial was filed. 
Appellant’s notice of appeal was not filed until January 6, 2011.
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification.  See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Moreover, appellant’s notice of appeal is untimely.  A defendant’s notice of appeal must
be filed within thirty days after sentence is imposed when the defendant has
not filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which
complies with the requirements of Rule 26 is essential to vest the court of
appeals with jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex.
Crim. App. 1998).  If an appeal is not timely perfected, a court of appeals
does not obtain jurisdiction to address the merits of the appeal.  Id.  Under
those circumstances it can take no action other than to dismiss the appeal.  Id. 

Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Frost and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).